DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5 and 7 are all the claims pending in the application. 
Claim 1 is amended.
Claim 7 is new.
Claims 1-5 and 7 are rejected.
The following is a Final Office Action in response to amendments and remarks filed December 5, 2022.

Response to Arguments
Regarding the 103 rejection of the independent claim, the rejection is withdrawn at least because the cited references do not teach obtaining current resumes and online profiles at different times as claimed.  Please see below for the new rejections of the claims as amended.
Please note, regarding new claim 7, Applicant asserts the previous rejections involving the Tummuru reference teaching a blockchain system were based on improper hindsight.  Examiner respectfully does not find this assertion persuasive because Applicant does not explain how or why the combination relies on improper hindsight.  
Applicant also asserts Tummuru does not teach monitoring current resumes and online profiles.  Examiner respectfully does not find this assertion persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That is, neither the previous rejections nor the present rejections rely on Tummuru to teach monitoring current resumes and online profiles and accordingly does not find Applicant's assertion persuasive.
In response to arguments in reference to any other depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the other dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 appears to be missing the terms "of the different times" and "the" in the limitations (emphasized) 
…by obtaining, at different times, current resumes and online profiles of the at least one other applicant, where at least one of the times of the different times is subsequent to another of the times of the different times, and where the using the computer provides information indicative of a difference in the current resumes…
…the tracking including tracking the at least one of the other applicant who were not accepted for the job including scanning the current resumes and online profiles of the at least one of the other applicants at the different times.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0095077, herein referred to as "Ruffolo", in view of Zoia et al, US Pub. No. 2017/0147984, herein referred to as "Zoia", further in view of Champaneria et al, US Pub. No. 2019/0114593, herein referred to as "Champaneria".
Regarding claim 1, Ruffolo teaches:
using a computer for sending information to each of a plurality of applicants for a job (user interface includes information describing the company, job openings, ¶[0053]; see also ¶[0072] discussing viewing listings of job openings; and ¶[0097] discussing computer system); 
using the computer to accept information from people making recommendations about whether to hire the applicants (captures information about references provided by applicant and contacts references, ¶¶[0041], [0061]); 
sending information to the applicants indicating whether or not they have been selected for the job, including an accepted applicant for the job (extends offer of employment, ¶[0064] and Fig. 6A), 
and at least one other applicant who was not accepted for the job (informs applicant of rejection, ¶[0063] and Fig. 6A); 
and after a job has been accepted, using the computer for tracking multiple applicants including tracking at least the accepted applicant for the job (adds accepted applicants to labor scheduling, ¶[0069]),
and tracking at least a number of different factors for the multiple applicants that are recorded as data (employees enter hours worked, ¶[0051]1).
However Ruffolo does not teach but Zoia does teach:
and tracking the at least one other applicant (creates and updates candidate profile after the candidate is rejected, ¶[0045] and Fig. 3)
the tracking including tracking the at least one of the other applicants who were not accepted for the job including scanning current resumes and online profiles of the at least one of the other applicants (collecting information for candidate profile includes uploading resume and updating the profile, ¶[0045].  Please note, because the resume is uploaded to the profile Zoia teaches scanning online profiles).
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the hiring method of Ruffolo with the job matching based on jobs the candidate has been rejected for, as taught by Zoia, because Zoia explicitly teaches the method is an improvement over conventional hiring processes, ¶¶[0006]-[0007] and Abstract; see also MPEP 2143.I.G.
However the combination of Ruffolo and Zoia does not teach but Champaneria does teach:
by obtaining, at different times, current resumes and online profiles of the at least one other applicant (users provide updated resumes to existing profiles, ¶¶[0090]-[0091]), 
where at least one of the times is subsequent to another of the times (candidates update information they have previously provided, including their resume, ¶[0129]; see also ¶[0133] discussing periodically searching candidates for updates to determine if they have recently updated a resume), 
and where the using the computer provides information indicative of a difference in the current resumes (users provide updated information, e.g. ¶¶[0090]-[0091], [0129]; see also e.g. ¶[0054] discussing computing devices),
current resumes and online profiles of the at least one of the other applicants at different times (candidates update information they have previously provided like including their resume, ¶[0129]).
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the hiring with job matching based on jobs the candidate has been rejected for of Ruffolo and Zoia with the updating resumes of Champaneria because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized candidates' resumes change over time (e.g. as they acquire new experiences, skills, training, etc.) and accordingly would have modified the combination of Ruffolo and Zoia to account for these changes by adding a resume updating functionality, e.g. as taught by Champaneria.
Regarding claim 2, the combination of Ruffolo, Zoia and Champaneria teaches all the limitations of claim 1 and Ruffolo further teaches:
wherein the tracking comprises tracking the accepted applicants job performance (captures check-in and checkout times of employees, ¶¶0038], [0051], [0053]).
Regarding claim 4, the combination of Ruffolo, Zoia and Champaneria teaches all the limitations of claim 2 and Ruffolo further teaches:
wherein the tracking comprises sending communications to the other applicants (informs applicant of rejection, ¶[0063] and Fig. 6A);
However Ruffolo does not teach but Zoia does teach:
and tracking the other applicants response (receives indication that the link in the rejection notification may be selected, ¶[0047] and Fig. 4).  
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the hiring method of Ruffolo with the job matching based on jobs the candidate has been rejected for, as taught by Zoia, because Zoia explicitly teaches the method is an improvement over conventional hiring processes, ¶¶[0006]-[0007] and Abstract; see also MPEP 2143.I.G.
Regarding claim 5, the combination of Ruffolo, Zoia and Champaneria teaches all the limitations of claim 2 and Zoia further teaches:
wherein the tracking of other applicants comprises monitoring online social networks to determine information about the other applicants (receives indication that the link in the rejection notification may be selected, ¶[0047] and Fig. 4.  Please note, the rejection notification is an email, ¶[0033].  Thus Zoia teaches monitoring social networks because an email system is a social network).  
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the hiring method of Ruffolo with the job matching based on jobs the candidate has been rejected for, as taught by Zoia, because Zoia explicitly teaches the method is an improvement over conventional hiring processes, ¶¶[0006]-[0007] and Abstract; see also MPEP 2143.I.G.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffolo, Zoia, and  Champaneria further in view of Kotis, US Pub. No. 2012/0005113, herein referred to as "Kotis".
Regarding claim 3, the combination of Ruffolo, Zoia, and Champaneria teaches all the limitations of claim 2 and Ruffolo further teaches:
wherein the job performance includes number of hours worked (captures check-in and checkout times of employees to determine amount of work time, ¶¶0038], [0051], [0053]). 
However the combination of Ruffolo, Zoia, and Champaneria does not teach but Kotis does teach:
activities (stores information on employees including completion of tasks, ¶¶[0148], [0150]), 
type of work (stores employees' job positions, ¶¶[0087], [0134], and job type, ¶[0131])
colleague interaction (stores information on employees including recommendation of the employees to others and ability to work with others, ¶¶[0148], [0150]),
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the hiring with job matching based on jobs the candidate has been rejected for, and updating resumes, of Ruffolo, Zoia and Champaneria with the tracking work performance as taught by Kotis because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Ruffolo teaches storing employee information like work history, working skills, preferred hours, ¶[0048].  One of ordinary skill would have recognized these records could be improved by storing further information about the employees' work performance, e.g. as taught by Kotis.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffolo, Zoia, and Champaneria further in view of Tummuru et al, US Pub. No. 2018/0082256, herein referred to as "Tummuru"
Regarding claim 7, the combination of Ruffolo, Zoia, and Champaneria teaches all the limitations of claim 1 and does not teach but Tummuru does teach:
where the data is recorded using a blockchain process, a ledger, and software to provide a detailed history for the multiple applicants that is independently and securely verified by each of a plurality of nodes (credentials verification network store candidates' academic, employment, and professional credentials on the various nodes of the network which becomes profiles on the blockchain, ¶[0047]; see also e.g. Abstract discussing utilizing blockchain technology to track/verify credentials for candidates.  Please note, blockchain is a ledger and software, thus the blockchain in Tummuru teaches a blockchain process, a ledger, and software).
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the hiring with job matching based on jobs the candidate has been rejected for, and updating resumes, of Ruffolo, Zoia and Champaneria with the blockchain based tracking and verification of candidates of Tummuru because Tummuru explicitly suggests using blockchain to make the hiring process less time-consuming, redundant, and expensive, ¶¶[0005], [0008]; see also MPEP 2143.I.G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, pg. 14 of the Specification as filed lists number of hours as an example of the factors tracked.